DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 05 February 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “packet receiver”, “packet analyzer”, “packet transmitter”, “packet modifier” in claim 1; “network configurator” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, 15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scudder et al. (PG Pub US 2006/0221813 A1) in view of Attar et al. (PG Pub US 2015/0127797 A1).
Regarding claims 1, 8, 15, Scudder discloses an apparatus to manage a network, a non-transitory computer readable medium comprising instructions, and a method (fig. 7, 9), the apparatus comprising: 
a packet receiver (network interface fig. 7) to receive a packet at a second switch from a first switch (“when the backup PE device receives the packet 300” [0048]) via an inter-switch link between the first and second switches (“The PE and CE devices are 
a packet analyzer (processor fig. 7) to determine whether the packet includes a value (“when the backup PE device receives the packet 300, the backup PE device can check the value of the packet's FRR bit 342” [0048]); 
a packet transmitter (network interface fig. 7) to handle the packet according to an LBT policy when the packet analyzer determines the packet does not include the LBT egress control value (“If the FRR bit equals the second predetermined value, the backup PE device sets the bit 342 equal to the first predetermined value, modifies the source and destination IP fields 320 and 330 to route the packet over an appropriate FRR backup path 205, then forwards the packet over the backup path” [0049], “the FRR bit equals a second predetermined value, (e.g., "0") if the packet has not been rerouted” [0048]); and 
a packet modifier (processor fig. 7) to terminate the packet at the second switch when the packet analyzer determines the packet does include the LBT egress control value (“the backup PE device checks the value of the packet's FRR bit 342--if the FRR bit equals the first predetermined value indicating that the packet has already been FRR rerouted, then the backup PE device drops (i.e., discards) the received packet” [0049], “If the packet 300 has been FRR rerouted, then the FRR bit 342 is set equal to a first predetermined value (e.g. "1")” [0048]). 
However, Scudder does not explicitly disclose a load-based teaming (LBT) egress control value.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a load-based teaming (LBT) egress control because “the LBT may operate as a generic identifier that represents all paths (e.g., for various packets or flowlets) that originate from the port” [0082].
Regarding claims 4, 11, 18, Scudder, Attar discloses everything claimed as applied above. In addition, Scudder discloses the packet transmitter is to handle the packet according to the LBT policy by transmitting the packet via an LBT port along one or more routes, the one or more routes including a destination node corresponding to a destination address of the packet (“If the FRR bit equals the second predetermined value, the backup PE device sets the bit 342 equal to the first predetermined value, modifies the source and destination IP fields 320 and 330 to route the packet over an appropriate FRR backup path 205, then forwards the packet over the backup path” [0049], “The egress identifier value 840 is used to identify which network interface 710 should be used to forward data packets containing VPN label values equal to the VPN label value 830 and whose destination IP addresses match the address prefix value 820” [0063]). 
Regarding claims 5, 12, 19, Scudder, Attar discloses everything claimed as applied above. In addition, Scudder discloses the packet receiver is to receive the . 
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scudder, Attar in view of Milliken (US Patent No. 6,978,384 B1).
Regarding claims 2, 9, 16, Scudder, Attar discloses everything claimed as applied above. However, Scudder, Attar does not explicitly disclose the packet modifier is to terminate the packet at the second switch by marking the packet as invalid. 
Nevertheless, Milliken discloses “Processor 204 may then mark data packet 400 as invalid, e.g., to cause data packet 400 to be discarded” (32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to terminate the packet at the second switch by marking the packet as invalid because “processor 204 marks data packet 400 as invalid. Sequence number checker 200 may then discard data packet 400, e.g., via output port 204 and may provide an alarm to indicate that data packet 400 was invalid” (29).
Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Scudder, Attar in view of Skingsley et al. (PG Pub US 2003/0036896 A1).
Regarding claims 3, 10, 17, Scudder, Attar discloses everything claimed as applied above. However, Scudder, Attar does not explicitly disclose the packet modifier 
Nevertheless, Skingsley discloses “changing the destination of the received packet such that the packet is dropped” [claim 9].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to terminate the packet at the second switch by modifying a destination address of the packet to be an address of the second switch because “these applications may require to modify aspects of data formatting in order to effect successful sending and receiving of data” [0004].
Allowable Subject Matter
Claims 6-7, 13-14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	05/03/2021